PER' CURIAM.
It appearing that the order of the special term, held March 30, 1896, and subsequent orders, denying motion for a rehearing, were heard upon a remittitur, and a judgment entered thereon, which do not express the judgment of the court of appeals, the remittitur having been subsequently amended by that court in June, 1896 (44 N. E. 1129), it is deemed proper that the aforesaid orders should be vacated without costs to either party, and that the order in the case of Yan Gamp against Searle should be reversed, without prejudice to the moving party to apply to the supreme court to make the judgment of the court of appeals, as expressed in its amended remittitur, the judgment of the supreme court, and without prejudice to any application the Orleans County National Bank and John G. Sawyer may make for further relief. It is not necessary to determine whether the application for an order distributing the fund should be in the action in which Yan Camp is plaintiff, or in the action in which Buell is plaintiff.